DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/7/22.
Claims 1-13 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 1/13/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/22 has been entered.

Response to Arguments


Applicant's arguments filed 6/7/22 with respect to claims 1-13 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. Pub. No. 20160327383 A1), in view of Troy (U.S. Pub. No. 20160239013 A1).

Regarding to claim 10:

10. Becker teach a method for measuring distance to a surface during a vehicle service or inspection, comprising: (Becker [0150] FIG. 13B- 13E show a procedure for putting measurements collected over a wide volume into a common frame of reference. FIG. 13B shows a mobile measurement platform measuring 3D coordinates of a rear portion of a BiW 1202. The end effector of the robotic articulated arm of the mobile platform includes a scanner 210 coupled to a six- DOF tracker target assembly. A six-DOF laser tracker 4010 sends a beam of light to the six-DOF tracker target assembly 710 and determines the six-DOF of freedom of the scanner 210. It is also possible for measurements to be made with the tactile probe 718 on the six-DOF tracker target assembly 710.Becker FIG. 30-33 shows placement of vehicle service fixture 3010 is acquired by images from 1310 laser scan image because [0215] illustrates methods 3000 for identifying an object 1202 to be measured and the types of measurements to be performed on the object 1202. In an embodiment, a 3D mobile measuring system 3010A reads a tag 3020. The 3D mobile measuring systems 3010A, 3010B, 3010C may be any type of mobile measuring system capable of determining 3D coordinates of an object. For the case in which the tag 3020 is a barcode or QR tag, the 3D mobile measuring system 3010A may use a camera already present on system 3010A. [0217] an aide may be used to track movement of the mobile measuring system 3010C as it captures images with a 2D camera or 3D camera. In an embodiment, the aide is a mobile laser tracker system 1310. The laser tracker may measure three or more retroreflector targets 3050 or at least one six-DOF target. Other types of aides, as discussed herein above in reference to FIG. 28A and FIG. 28B may be used in place of the mobile laser tracker system 1310. Please see also Fig. 33 [0229] [0230])
said vehicle service fixture (Becker FIG. 13B- 13E) including at least one laser range finder at a known or determinable position (Becker [0036] FIG. 13D shows the laser tracker moved to a new position and measuring the six-DOF target to obtain it pose in a frame of reference common to that of the tracker in FIG. 13C. [0150] FIG. 13B-13E show a procedure for putting measurements collected over a wide volume into a common frame of reference. FIG. 13B shows a mobile measurement platform measuring 3D coordinates of a rear portion of a BiW 1202) configured for movement about at least one axis to selectively orient a laser projection axis along which a distance measurement will be acquired; (Becker [0262] a laser tracker located in a tracker frame of reference [determinable position], the laser tracker [range finder] configured to cooperate with the one or more processors to determine three translational degrees of freedom and three orientational degrees of freedom of the six-DOF tracker target assembly, wherein the one or more processors are configured to control rotation [movement about at least one axis] of the motorized wheels, to control movement of the connected arm segments, and to operate the 3D measuring device [distance measurement], the one or more processors further configured to determine 3D coordinates of the first point in the tracker frame of reference based at least in part on the 3D coordinates of the first point in the probe frame of reference, the three translational degrees of freedom of the six-DOF tracker target assembly, and the three orientational degrees of freedom of the six-DOF tracker target assembly. Becker [0336] In a further embodiment, the method further comprises: providing a six degree-of-freedom (six-DOF) tracker target assembly coupled to the 3D probe; and providing a laser tracker, the laser tracker configured to cooperate with the one or more processors to determine three translational degrees of freedom and three orientational degrees of freedom of the six-DOF tracker target assembly)
orienting said laser range finder about said at least one axis to align said laser projection (Becker [0262] a laser tracker located in a tracker frame of reference [determinable position], the laser tracker [range finder] configured to cooperate with the one or more processors to determine three translational degrees of freedom and three orientational degrees of freedom of the six-DOF tracker target assembly, wherein the one or more processors are configured to control rotation [movement about at least one axis] of the motorized wheels, to control movement of the connected arm segments, and to operate the 3D measuring device [distance measurement], the one or more processors further configured to determine 3D coordinates of the first point in the tracker frame of reference based at least in part on the 3D coordinates of the first point in the probe frame of reference, the three translational degrees of freedom of the six-DOF tracker target assembly, and the three orientational degrees of freedom of the six-DOF tracker target assembly. Becker [0336] In a further embodiment, the method further comprises: providing a six degree-of-freedom (six-DOF) tracker target assembly coupled to the 3D probe; and providing a laser tracker, the laser tracker configured to cooperate with the one or more processors to determine three translational degrees of freedom and three orientational degrees of freedom of the six-DOF tracker target assembly) axis to intersect at least one selected point on a surface (Becker [0094] Referring first to FIG. 5B, the system 4760 is similar to the system 2560 of FIG. 5A except that the system 4760 does not include a lens. The system may include a projector 4762 and a camera 4764. In the embodiment illustrated in FIG. 5B, the projector includes a light source 4778 and a light modulator 4770. The light source 4778 may be a laser light source since such a light source may remain in focus for a long distance using the geometry of FIG. 5B) within said reference frame; and (Becker [0036] FIG. 13D shows the laser tracker moved to a new position and measuring the six-DOF target to obtain it pose in a frame of reference common to that of the tracker in FIG. 13C. [0150] FIG. 13B-13E show a procedure for putting measurements collected over a wide volume into a common frame of reference. FIG. 13B shows a mobile measurement platform measuring 3D coordinates of a rear portion of a BiW 1202)

Becker do not explicitly teach determining a position of a vehicle service fixture relative to a vehicle within a reference frame, operating said at least one laser range finder to acquire a measurement of distance within said reference frame between said at least one laser range finder and said at least one selected point on said surface along said laser projection axis. 

However Troy teach determining a position of a vehicle service fixture relative to a vehicle within a reference frame, (Troy [0042] commercial robotics applications used for production tasks have a process to define the location of the robot base 8 and other parts relative to the origin of the workcell frame of reference (i.e., workcell coordinate system). This will include both position and orientation offset definitions. [0090] FIG. 8 all of these values are input into a relative localization process 120 which processes the X, Y, Z values for the respective initial and moved locations of Parts 1 and 2, and then outputs relative location data (step 126))
operating said at least one laser range finder to acquire a measurement of distance (Troy Fig. 1 [0041] this is accomplished by aiming a laser beam 28 at each passive target marker in succession while the LPS 20 is in the same location, and recording the distance, pan, and tilt values for each point, and then computing the corresponding X, Y, Z values in the target coordinate system. The LPS computer 48 then uses a relative localization process to produce data representing the location of the half-barrel fuselage section 2 relative to the robot base 8. This methodology can be used at the start of each work sequence to establish the relative locations of the robot base 8 and the particular half-barrel fuselage section 2 to be inspected) within said reference frame (Troy [0042] commercial robotics applications used for production tasks have a process to define the location of the robot base 8 and other parts relative to the origin of the workcell frame of reference (i.e., workcell coordinate system). This will include both position and orientation offset definitions. [0090] FIG. 8 all of these values are input into a relative localization process 120 which processes the X, Y, Z values for the respective initial and moved locations of Parts 1 and 2, and then outputs relative location data (step 126)) between said at least one laser range finder and said at least one selected point on said surface along said laser projection axis. (Troy Fig. 1 [0041] the location offset between robot base 8 and half-barrel fuselage section 2 (i.e., the location of the coordinate system of the half-barrel fuselage section 2 relative to the coordinate system of the robot 10) can be determined in a well-known manner. First, the LPS computer 48 determines the X, Y, Z values for measured passive target markers 30a-30c placed on the half-barrel fuselage section 2 and the X, Y, Z values for measured passive target markers 32a-32c placed on the robot base 8 when robot base 8 and half-barrel fuselage section 2 are at their respective initial locations. This is accomplished by aiming a laser beam 28 at each passive target marker in succession while the LPS 20 is in the same location, and recording the distance, pan, and tilt values for each point, and then computing the corresponding X, Y, Z values in the target coordinate system)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Becker, further incorporating Troy in video/camera technology. One would be motivated to do so, to incorporate determining a position of a vehicle service fixture relative to a vehicle within a reference frame. The functionality will improve user experience.

Regarding to claim 11:

11. Becker teach the method of Claim 10 Becker do not explicitly teach further including determining a distance between said at least one selected point on said surface and a second selected point on said vehicle using said acquired measure of distance and said determined position of said vehicle service fixture relative to said vehicle within said reference frame. 

However Troy teach further including determining a distance between said at least one selected point on said surface and a second selected point (Troy Fig. 1 [0041] the LPS computer 48 determines the X, Y, Z values for measured passive target markers 30a-30c placed on the half-barrel fuselage section 2 and the X, Y, Z values for measured passive target markers 32a-32c placed on the robot base 8 when robot base 8 and half-barrel fuselage section 2 are at their respective initial locations) on said vehicle using said acquired measure of distance (Troy Fig. 1 [0041] this is accomplished by aiming a laser beam 28 at each passive target marker in succession while the LPS 20 is in the same location, and recording the distance, pan, and tilt values for each point, and then computing the corresponding X, Y, Z values in the target coordinate system. The LPS computer 48 then uses a relative localization process to produce data representing the location of the half-barrel fuselage section 2 relative to the robot base 8. This methodology can be used at the start of each work sequence to establish the relative locations of the robot base 8 and the particular half-barrel fuselage section 2 to be inspected) and said determined position of said vehicle service fixture relative to said vehicle within said reference frame. (Troy [0042] commercial robotics applications used for production tasks have a process to define the location of the robot base 8 and other parts relative to the origin of the workcell frame of reference (i.e., workcell coordinate system). This will include both position and orientation offset definitions. [0090] FIG. 8 all of these values are input into a relative localization process 120 which processes the X, Y, Z values for the respective initial and moved locations of Parts 1 and 2, and then outputs relative location data (step 126))

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (U.S. Pub. No. 20160327383 A1), in view of Troy (U.S. Pub. No. 20160239013 A1), further in view of Gill (U.S. Pub. No. US 7424387 B1).

Regarding to claim 12:

12. Becker teach the method of Claim 10 Becker do not explicitly teach wherein said surface is located on a movable calibration fixture; and comparing said acquired measurement of distance with a reference distance associated with a position for said movable calibration fixture relative to said vehicle within said reference frame to verify proper placement of said movable calibration fixture within said reference frame.

However Gill teach wherein said surface is located on a movable calibration fixture; and (Gill col. 16 line 12-13 it is desired to position the fixture 19 within a specified range of locations)
comparing said acquired measurement of distance with a reference distance associated with a position for said movable calibration fixture relative to said vehicle within said reference frame to verify proper placement of said movable calibration fixture within said reference frame. (Gill Fig. 4 col. 16 line 16-25 the technician can rotate the fixture 19 to reduce or eliminate the error. Then a new image is captured from the camera of the remote image sensor 113. The host computer repeats its analysis of the orientation of the device and again indicates whether the orientation is as desired or if there is an error. This process of adjusting the orientation of the fixture 19 and taking measurements of its orientation is repeated as many times as needed, until the computer indicates the desired orientation of the laser source 51)

The motivation for combining Becker and Troy as set forth in claim 10 is equally
applicable to claim 12. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Becker, further incorporating Troy and Gill in video/camera technology. One would be motivated to do so, to incorporate wherein said surface is located on a movable calibration fixture. The functionality will improve efficiency.

Allowable subject matter

Regarding to claim 2-6 and 13:

Claims 2-6 and 13 is allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00 am - 6:30 PM, Alternate Friday, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482